Citation Nr: 1716232	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  12-11 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a rating in excess of 30 percent for residuals of a left knee replacement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to February 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran testified before the undersigned Veterans Law Judge during a March 2017 video hearing conference.  A transcript of that hearing is associated with the claims file. 

This case was most recently before the Board in October 2016 when it was remanded for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This matter was remanded in January 2015 to afford the Veteran a new VA examination to evaluate the severity of his left knee disability.  The record reflects that the Veteran was scheduled for such a VA examination in March 2015, and he failed to report.  In a statement received in June 2015, the Veteran requested the examination be rescheduled.  He explained that he was out of town caring for his mother when the notice was sent.  The Board finds that he has provided good cause under 38 C.F.R. § 3.655 (a) (2016).

In that regard, the Board finds that the record does not contain sufficient contemporaneous for rating purposes or sufficient evidence for adjudication of the increased rating claim.  The Veteran was lasted afforded VA examination to evaluate the severity of his left knee disability in December 2010, which is nearly 7 years ago.  Subsequent VA treatment records and the Veteran's testimony indicate that his left knee symptomatology has worsened, including reports of increased pain and instability.  See March 2017 hearing transcript.

The Board determines that it is necessary to reschedule the Veteran for the examination.  See 38 C.F.R. § 3.159 (c) (2016).  The Veteran is cautioned, however, that failure to report for any scheduled examination without explanation may result in the denial of his claim.  38 C.F.R. § 3.655 (2016).

While in remand status, the Veteran's updated treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. After obtaining any necessary releases, obtain any updated private and VA treatment records regarding the Veteran's left knee disability.

2. Schedule the Veteran for a VA examination with an appropriate examiner to address the current severity of his left knee disability.  The examiner should review pertinent documents in the Veteran's claims file in conjunction with the examination.  All indicated studies should be completed, including range of motion testing.  All findings must be fully reported.

a) The report should discuss the examiner's objective evaluation for any weakened movement, excess fatigability with use, incoordination, and painful motion.

b) The clinician must address range of motion loss specifically due to pain and any functional loss during flare-ups.  The clinician is to express an opinion on whether pain could significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time.  These determinations should, if feasible, be portrayed in terms of degrees of additional range of motion loss due to pain on use or during flare-ups.

c) Testing of the range of motion must include testing of both knees in active motion and passive motion.  The examiner should also discuss weight-bearing and nonweight-bearing ranges.  If such are not applicable, the examiner should state such along with an explanation.

d) If it is not feasible to provide the degrees in which there is an additional loss in range of motion during flare-ups or repeated use over time or any range of motion testing, then the clinician must provide an adequate explanation as to why.

Rationales for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner should explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3. After completing the above actions and any other development deemed necessary, readjudicate the claim on appeal.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




